People v Blocker (2019 NY Slip Op 02890)





People v Blocker


2019 NY Slip Op 02890


Decided on April 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-09567
2016-09568
 (Ind. No. 863/15)

[*1]The People of the State of New York, respondent,
vTyrell Blocker, appellant.


Janet E. Sabel, New York, NY (Eve Kessler of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Danielle M. O'Boyle of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Barry Kron, J.), both imposed August 2, 2016, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid, since the waiver conflated the right to appeal with the other rights automatically waived by pleading guilty (see People v Pierre, 165 AD3d 1175). Accordingly, the purported waiver does not preclude review of his excessive sentence claims (see People v Vinson, 161 AD3d 1109). However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court